                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION - DETROIT

     In re:

ANDREW STEPHEN HULETT,                                          Case No. 19-46577-mlo
                                                                Chapter 7
              Debtor                                            Hon. Maria L. Oxholm
                                           /
v.

MANAGEDWAY COMPANY,                                             Adversary No. 19-04308-mlo

              Plaintiff,

vs.

ANDREW STEPHEN HULETT,

              Defendant.
                                           /

                                     CERTIFICATE OF SERVICE

              I, Monique Kallabat, hereby certify that on June 16, 2020, I filed the following:

 Certificate of Service regarding Notice of Subpoena as it pertains to UBX Cloud, Inc.
 Attn: Keeper of the Records, 30850 Stephenson Hwy., Madison Heights, MI 48071

 with the Clerk of the Court using the ECF and I hereby certify that the Court's ECF
 System has served all registered users.

                                                  OSIPOV BIGELMAN, P.C.

Dated: June 16, 2020                              /s/ Monique Kallabat
                                                  MONIQUE KALLABAT
                                                  Legal Assistant
                                                  20700 Civic Center Drive, Suite 420
                                                  Southfield, MI 48076
                                                  Tel: (248) 663-1800
                                                  mk@osbig.com




 19-04308-mlo              Doc 133   Filed 06/16/20    Entered 06/16/20 12:26:21        Page 1 of 4
                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION - DETROIT

     In re:

ANDREW STEPHEN HULETT,                                        Case No. 19-46577-mlo
                                                              Chapter 7
              Debtor                                          Hon. Maria L. Oxholm
                                         /
v.

MANAGEDWAY COMPANY,                                           Adversary No. 19-04308-mlo

              Plaintiff,

vs.

ANDREW STEPHEN HULETT,

              Defendant.
                                         /

                                      NOTICE OF SUBPOENA

               PURSUANT TO FED.R.CIV.P. 45(a)(4), PLEASE TAKE NOTICE that counsel

 for Defendant, Andrew Stephen Hulett, has subpoenaed UBX Cloud, Inc. Attn: Keeper of

 the Records, 30850 Stephenson Hwy., Madison Heights, MI 48071 to provide documents

 described in the Subpoena on June 29, 2020 at 12:00 p.m.

                                                Respectfully submitted,

                                                OSIPOV BIGELMAN, P.C.

Dated: June 16, 2020                            /s/ Jeffrey H. Bigelman
                                                JEFFREY H. BIGELMAN (P61755)
                                                Attorney for Defendant, Hulett
                                                20700 Civic Center Drive, Ste. 420
                                                Southfield, MI 48076
                                                Tel: (248) 663-1800
                                                Phone: (248) 633-1801
                                                jhb@osbig.com




 19-04308-mlo              Doc 133   Filed 06/16/20   Entered 06/16/20 12:26:21      Page 2 of 4
19-04308-mlo   Doc 133   Filed 06/16/20   Entered 06/16/20 12:26:21   Page 3 of 4
19-04308-mlo   Doc 133   Filed 06/16/20   Entered 06/16/20 12:26:21   Page 4 of 4
